Exhibit 10.1

 



AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated August 27, 2019 (this “Supplement”), by and
among each of the signatories hereto, to the Credit Agreement, dated as of
February 22, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Dean Foods Company (the
“Borrower”), the Lenders party thereto and Coöperatieve Rabobank U.A., New York
Branch, as administrative agent (in such capacity, the “Administrative Agent”),
Coöperatieve Rabobank U.A., New York Branch, as swingline lender (in such
capacity, the “Swingline Lender”) and Coöperatieve Rabobank U.A., New York
Branch, as issuing bank (in such capacity, the “Issuing Bank”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.04 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                  The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a Commitment with respect to
Revolving Loans of $32,500,000.

 

2.                  The undersigned Augmenting Lender (a) represents and
warrants that it is legally authorized to enter into this Supplement; (b)
confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
5.01 thereof, as applicable, and has reviewed such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender; and (f)
represents and warrants that all of the representations and warranties contained
in Sections 8.4(c) and (d) of the Credit Agreement are true and correct and
hereby agrees to the covenants contained in such Sections.

 



 1 

 

 

3.                  The undersigned’s address for notices for the purposes of
the Credit Agreement is as follows:

 

Ares Management LLC

560 White Plains Road

Suite 400

Tarrytown, NY 10591

 

4.                  The Borrower hereby represents and warrants that no Default
or Event of Default has occurred and is continuing on and as of the date hereof.

 

5.                  Terms defined in the Credit Agreement shall have their
defined meanings when used herein.

 

6.                  This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

7.                  This Supplement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same document.

 

[remainder of this page intentionally left blank]

 



 2 

 



 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  ACF FINCO I LP         By: /s/ Oleh Szczupak     Name: Oleh Szczupak    
Title:   Authorized Signer

 

 

Accepted and agreed to as of the date first written above:         DEAN FOODS
COMPANY         By: /s/ Kristy N. Waterman     Name: Kristy N. Waterman    
Title:   Vice President, Deputy General Counsel     and Deputy Corporate
Secretary               Acknowledged as of the date first written above:        
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,   as Administrative Agent,
Swingline Lender and Issuing Bank       By: /s/ Eric Hurshman     Name: Eric
Hurshman     Title:   Managing Director         By: /s/ Eric J. Rogowski    
Name: Eric J. Rogowski     Title:   Executive Director  

 



[Signature Page to Augmenting Lender Supplement]

 



 

